t c memo united_states tax_court thomas y wallace petitioner v commissioner of internal revenue respondent docket no filed date thomas y wallace pro_se charles pillitteri for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in and additions to petitioner’s federal income taxes as follows additions to tax sec sec sec sec year deficiency a f a dollar_figure dollar_figure --- dollar_figure dollar_figure big_number --- dollar_figure --- big_number - the issues for consideration are whether petitioner failed to report taxable_income for taxable years and as determined by respondent using the net_worth_method of income reconstruction whether petitioner is liable for an addition_to_tax for fraudulent_failure_to_file a federal_income_tax return pursuant to sec_6651 for taxable_year whether petitioner is liable for an addition_to_tax for negligence pursuant to sec_6653 for taxable_year whether petitioner is liable for an addition_to_tax for failure_to_file a federal_income_tax return pursuant to sec_6651 for taxable_year whether petitioner is liable for self- employment_tax pursuant to sec_1401 for taxable years and and whether petitioner is liable for additions to tax for failure to pay estimated income_tax pursuant to sec_6654 for taxable years and findings_of_fact the parties have stipulated some of the facts which are herein incorporated by this reference when he petitioned the court petitioner resided in cherokee alabama on date petitioner purchased an 80-acre farm the carskadon farm in clark county missouri for dollar_figure a ' unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - cash downpayment of dollar_figure was made at the time of the purchase and the dollar_figure balance was payable in five equal annual installments of dollar_figure with interest during and petitioner made cash payments on the carskadon farm totaling dollar_figure representing principal and interest on the installment_obligation during and petitioner made cash purchases of other real_property as follows donaldson st canton mo dollar_figure williamstown school williamstown mo dawg gone saloon williamstown mo big_number acres clark county mo big_number acres clark county mo big_number in addition during and petitioner paid approximately dollar_figure in cash for improvements to these various properties during and petitioner also made cash purchases of personal_property as follows trailer dollar_figure allis chalmers tractor big_number 23-foot fiberglass boat big_number international truck big_number chevy pickup harley-davidson motorcycle big_number ford pickup big_number tanning bed big_number international tractor big_number ford thunderbird ford truck includes a dollar_figure trade-in - - ronald freetly also purchased for petitioner using petitioner’s funds the following assets vermeer used tractor dollar_figure ford pickup tractor equipment on date petitioner’s sister purchased a house trailer for petitioner for dollar_figure making a downpayment of dollar_figure and financing the balance during and she made principal and interest payments on the property totaling dollar_figure in addition to utility payments for telephone electricity and gas for the property petitioner lived in the house trailer throughout and he reimbursed his sister for all the payments she made on the house trailer sometimes giving her cash and sometimes endorsing over to her checks that he received from other sources petitioner did not file federal_income_tax returns for taxable years and the criminal proceeding on date a federal grand jury indicted petitioner with three counts of violating sec_7201 attempting to evade or defeat tax for taxable years and and three counts of violating sec_7203 willful failure_to_file a federal_income_tax return supply information or pay tax for taxable years and on date petitioner pleaded guilty to violating sec_7201 for taxable_year the stipulation of facts relative to sentencing filed date the stipulation relative to sentencing states the total federal income taxes evaded by petitioner for the year was approximately dollar_figure the u s district_court for the eastern district of missouri imposed a 9-month jail term and ordered petitioner to pay an assessment of dollar_figure a fine of dollar_figure and restitution to the internal_revenue_service in the amount of dollar_figure petitioner paid these amounts as required respondent’s examination and determination as part of the criminal investigation of petitioner respondent’s special_agent searched county records and bank records and interviewed third parties respondent found that petitioner did not have a bank account respondent used the net_worth_method to reconstruct petitioner’s income respondent determined that petitioner had received unreported income of dollar_figure and dollar_figure for taxable years and respectively resulting in taxable_income of dollar_figure and dollar_figure for taxable years and respectively the following is respondent’s computation of petitioner’s increase in net_worth plus living_expenses for and asset sec_12 properties carskadon acre farm dollar_figure dollar_figure schaller donaldson dollar_figure dollar_figure williamstown school -- dollar_figure dawg gone saloon -- dollar_figure lake of oak sec_275 acres -- dollar_figure lake of oaks acres -- dollar_figure improvements donaldson dollar_figure dollar_figure road improvements dollar_figure dollar_figure improvements dawg gone saloon --- dollar_figure other house trailer dollar_figure dollar_figure vehicles harley davidson motorcycle dollar_figure dollar_figure mg dollar_figure dollar_figure ford station wagon dollar_figure dollar_figure chevy truck dollar_figure dollar_figure homemade trailer -- -- trailer dollar_figure dollar_figure chrysler 23ft boat dollar_figure dollar_figure international truck and trailer dollar_figure dollar_figure chevy dollar_figure -- ford truck dollar_figure dollar_figure ford truck -- dollar_figure ford t-bird -- dollar_figure ford truck -- dollar_figure 18ft goose neck trailer -- -- broquipment m-470 vermeer tractor w trencher blackhoe dollar_figure dollar_figure boring equipment dollar_figure dollar_figure d-17 allis chalmers tractor dollar_figure dollar_figure tanning bed dollar_figure dollar_figure b-414 international tractor dollar_figure total assets dollar_figure dollar_figure liabilities properties loan-carskadon acre farm dollar_figure dollar_figure accum depr carskadon farm dollar_figure dollar_figure accum depr donaldson dollar_figure dollar_figure accum depr dawg gone saloon -- -- other loan-house trailer dollar_figure dollar_figure accum depr road dollar_figure dollar_figure vehicles and equipment accum depr deduction dollar_figure dollar_figure accum depr dehicles dollar_figure dollar_figure accum depr equipment dollar_figure dollar_figure total liabilities dollar_figure dollar_figure net_worth assets-liabilities dollar_figure dollar_figure increase in net_worth net_worth dollar_figure dollar_figure prior year net_worth dollar_figure dollar_figure increase in net_worth dollar_figure dollar_figure plus personal expenditures dollar_figure dollar_figure less non-taxable items big_number corrected agi dollar_figure dollar_figure ' in estimating petitioner’s personal expenditures_for and respondent took a conservative approach by including only certain documented expenses for utilities vacations personal_interest and license fees totaling dollar_figure and dollar_figure for and respectively respondent did not attempt to estimate other living_expenses such as food clothing furniture and entertainment -- g- opinion taxpayers are required to keep adequate books_or_records from which their correct_tax liability can be determined see sec_6001 in the absence of adequate books_and_records the commissioner may reconstruct a taxpayer’s taxable_income by any reasonable method see 348_us_121 the courts have long recognized the net_worth_method as a reasonable method see id 904_f2d_101 1st cir affg tcmemo_1989_94 and tcmemo_1988_299 726_f2d_876 1st cir 451_f2d_197 3d cir affg tcmemo_1970_144 and tcmemo_1970_37 under the net_worth_method taxable_income is computed by reference to the change in the taxpayer’s net_worth during a year increased for nondeductible expenses such as living_expenses and decreased for items attributable to nontaxable sources such as gifts and loans the resulting figure may be considered to represent taxable_income provided the commissioner establishes the taxpayer’s opening net_worth with reasonable certainty and the commissioner either shows a likely source of unreported income or negates possible nontaxable sources see holland v united_states supra pincite 355_us_595 82_tc_413 affd without published opinion 772_f2d_910 9th cir generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving by a preponderance of evidence that those determinations are erroneous see rule a 290_us_111 petitioner has not alleged any error in respondent’s determination of his opening net_worth except as relates to dollar_figure that respondent treated petitioner as having paid as a downpayment for the carskadon farm in petitioner argues that he borrowed the dollar_figure from a friend thus suggesting that this sum should not be included in his net_worth computation or else the computation should reflect a corresponding decrease for his outstanding liability the evidence in the record-- consisting of two conflicting statements from the now-deceased friend--is inconclusive as to whether petitioner made the down- payment with borrowed funds any error by respondent in this regard however was harmless since the farm was bought in and the treatment of the downpayment remained unchanged throughout the years in issue the final result of the net_worth computation was unaffected by this item cf 819_f2d_996 11th cir we conclude and hold -- - that respondent determined petitioner’s opening net_worth with reasonable certainty in the stipulation relative to sentencing petitioner stipulated that with respect to taxable_year he had income from various taxable sources including income from farm property sales of farming equipment and payments for hunting leases given that petitioner owned similar types of assets in taxable_year it is a fair inference that these assets constituted a likely source_of_income for taxable_year as well at trial petitioner sought to establish a nontaxable source for the income reflected in respondent’s net_worth analysis arguing generally that i purchased the properties with other people’s money the majority of the money was somebody else’s during the examination respondent investigated these claims by petitioner interviewing persons from whom petitioner claimed to have borrowed the money and determined that petitioner’s claims were not valid similarly we do not find petitioner’s uncorroborated testimony to be credible the totality of the evidence including the stipulation relative to sentencing clearly establishes that petitioner made currency payments to purchase ownership interests in the various properties in guestion often concealing his ownership interests in order to avoid detection by tax and other law enforcement authorities accordingly we find that respondent’s reconstruction correctly determined petitioner’s taxable_income fraudulent_failure_to_file for sec_6651 generally provides that if any failure_to_file any return is fraudulent there shall be added to the amount_required_to_be_shown_as_tax on the return percent of the amount of such tax if the failure_to_file is for less than a month with an additional percent for each additional month or fraction thereof during which the failure continues not exceeding percent in the aggregate respondent bears the burden of proving fraud under sec_6651 by clear_and_convincing evidence see sec_7454 rule b 94_tc_654 respondent argues that petitioner is collaterally estopped from denying liability for the addition_to_tax under sec_6651 because petitioner pleaded guilty to a violation of sec_7201 in taxable_year the doctrine_of collateral_estoppel is intended to avoid repetitious litigation by precluding the relitigation of any issue of fact or law that was actually litigated and that resulted in a final judgment see 440_us_147 under the doctrine_of collateral_estoppel a party is precluded from litigating an issue if the identical issue has been actually litigated in a prior suit which could not have been decided without resolving the issue in re 695_f2d_521 11th cir see 689_f2d_1370 11th cir the use of a criminal conviction as conclusive of an issue in subsequent civil litigation though not universally accepted is well established today in re raiford f 2d pincite for purposes of applying collateral_estoppel there is no difference between a judgment of conviction based upon a guilty plea anda judgment of conviction rendered after a trial on the merits see 43_tc_68 see also 848_f2d_1523 11th cir it is well settled that a conviction under sec_7201 collaterally estops a taxpayer from denying fraud for purposes of former sec_6653 see 994_f2d_1542 11th cir affg tcmemo_1991_636 amos v the substance of sec_6653 before amendment by sec a of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 now appears in sec_6651 and sec_6663 which are effective generally for returns the due_date of which is after date before amendment by obra sec_6653 provided in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud commissioner 43_tc_50 affd 360_f2d_358 4th cir there is substantive identity between the elements that we consider in determining the imposition of additions to tax for fraud under former sec_6653 and under current sec_6651 and sec_6663 see 102_tc_632 accordingly a conviction or guilty plea under sec_7201 collaterally estops a taxpayer from denying fraud for purposes of sec_6651 we conclude and hold that petitioner is collaterally estopped from denying liability for the addition_to_tax under sec_6651 negligence for as in effect with respect to petitioner’s taxable_year sec_6653 imposes an addition_to_tax egqual to percent of any underpayment any part of which is attributable to negligence negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 a taxpayer’s failure_to_file a return is prima facie evidence of negligence see 92_tc_342 affd 898_f2d_50 5th cir petitioner has not challenged the addition_to_tax under sec_6653 and the evidence does not establish any adequate or reasonable excuse or justification for petitioner’s failure_to_file accordingly we sustain respondent’s determination that petitioner is liable for an addition_to_tax pursuant to sec_6653 for taxable_year failure_to_file for sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect it is undisputed that petitioner did not file a federal_income_tax return petitioner has not argued and the evidence does not establish that there was reasonable_cause for his failure_to_file his return we sustain respondent’s determination on this issue self-employment taxes sec_1401 generally provides that a tax shall be imposed on a specified percentage of the self-employment_income of every individual petitioner failed to address respondent’s determination that he is liable for self-employment taxes we sustain respondent’s determination on this issue failure to pay estimated_taxes respondent determined an addition_to_tax under sec_6654 for taxable years and based on petitioner’s failure to pay estimated income_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual an addition_to_tax under sec_6654 is mandatory absent the application of one of the exceptions -- - contained in that section see in re sanford v commissioner 979_f2d_1511 11th cir 99_tc_202 petitioner does not argue that any of the exceptions contained in sec_6654 apply nor does he argue that respondent erred in determining an addition_to_tax under sec_6654 accordingly we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent ’ it is undisputed that petitioner has paid to respondent dollar_figure in restitution this sum corresponding to the amount stated in the stipulation relative to sentencing as being the total federal income taxes evaded by petitioner with respect to taxable_year neither at trial nor on brief has respondent addressed the merits of petitioner’s claim that he should be given credit for this dollar_figure payment against his deficiency we expect petitioner to be given credit for his dollar_figure restitution payment for taxable_year cf m j wood associates inc v commissioner tcmemo_1998_375
